Citation Nr: 1534017	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  13-07 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for degenerative joint disease (DJD) of the lumbar spine.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for pes planus.

3.  Entitlement to service connection for pes planus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1999 to March 2000 and from February 2003 to September 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In an unappealed January 2006 rating decision, the RO denied the claim of entitlement to service connection for pes planus.  In the February 2012 rating decision on appeal, the RO reopened the previously denied claim of entitlement to service connection for pes planus and continued the previous denial on the merits.  Although the RO reopened the claim of entitlement to service connection for pes planus, the question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding a decision favorable to the Veteran that may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim).  As such, the Board will first consider whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for pes planus before reaching any merits determination.  


FINDINGS OF FACT

1.  In February 2015, prior to the promulgation of a decision in the appeal, the Board received a request from the Veteran to withdraw his appeal as to the issue of entitlement to a rating in excess of 40 percent for DJD of the lumbar spine.

2.  In a January 2006 rating decision, the RO denied the Veteran's claim of entitlement to service connection for pes planus.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.

3.  Evidence received more than one year since the January 2006 rating decision relates to an unestablished fact that raises a reasonable possibility of substantiating the claim.

4.  The Veteran's pre-existing pes planus increased in disability during active military service and the increase was not clearly and unmistakably due to the natural progress of the disease.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the issue of entitlement to a rating in excess of 40 percent for DJD of the lumbar spine are met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The January 2006 rating decision that denied the claim of entitlement to service connection for pes planus is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. 
§ 20.1103 (2014).

3.  New and material has been received to reopen the claim for service connection for pes planus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  The criteria for service connection for pes planus are met.  38 U.S.C.A. §§ 1111, 1153 (West 2014); 38 C.F.R. § 3.306 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Appeal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202.  Withdrawal may be made by the veteran or by his authorized representative.  38 C.F.R. § 20.204.  Here, the Veteran expressed his intent to withdraw from appellate consideration his claim for entitlement to a rating in excess of 40 percent for DJD of the lumbar spine.  See the Veteran's February 2015 VA Form 21-4138.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal concerning entitlement to a rating in excess of 40 percent for DJD of the lumbar spine, and it is dismissed.  

II.  New and Material Evidence

Service connection for pes planus was previously denied in the January 2006 rating decision.  The Veteran did not appeal that decision, nor did he submit new and material evidence within the remaining appeal period.  The January 2006 rating decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.

The claim may be reopened if new and material evidence is submitted.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 
The relevant evidence of record at the time of the January 2006 rating decision included the Veteran's service treatment records (STRs) and a January 2006 VA examination report.  Specifically, STRs show a September 1999 entrance examination report documenting a diagnosis of pes planus.  The January 2006 rating decision denied the claim based on lack of evidence that pre-existing pes planus worsened, beyond the natural progression of the disease, as a result of service.  

Relevant evidence received more than one year since the January 2006 rating decision includes a November 2011 VA examination report, the Veteran's statements, and VA treatment records.  Specifically, the November 2011 VA examination report addresses whether the Veteran's pes planus worsened as a result of his military service.  This evidence is considered "new," as it was not of record at the time of the last final denial; it is also "material" because it relates to a previously unestablished fact, namely whether the Veteran's pre-existing pes planus was aggravated during service.  38 C.F.R. § 3.156.  Accordingly, the claim for service connection for pes planus is reopened.  

III.  Service Connection

The Veteran contends that his pre-existing pes planus was aggravated by his military service from wearing poorly-fitted boots while marching for long periods.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111.  Thus, when no preexisting condition is noted upon entry into service, the veteran is presumed sound.  See Wagner v. Principi, 370 F.3d 1089 (Fed.Cir.2004). 
However, if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  Jensen v. Brown, 19 F.3d 1413 (Fed.Cir.1994). 

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

In considering whether to apply the presumption of aggravation, the Board must first determine whether there was an increase in the disability's severity and, if so, whether it was beyond the natural progression of the disease.  38 C.F.R. § 3.306(a). The claimant bears the burden of showing that the preexisting condition worsened in service.  Wagner, supra.  Until the claimant shows an increase in disability occurred in service, the presumption of aggravation does not attach and, thus, does not shift the burden of rebuttal to the Secretary.  Once the presumption has been established, the burden shifts to the Government to show by clear and unmistakable evidence that the increase in disability was a result of the natural progress of the disease.  Id.; see also Horn v. Shinseki, 25 Vet.App. 231 (2011). 

Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 (1991). 

At the outset, the Veteran's service treatment records show that on September 1999 entrance examination, he had mild bilateral pes planus that was asymptomatic.  Thus, bilateral pes planus pre-existed the Veteran's period of active duty service.  38 C.F.R. § 3.304(b).  Because the presumption of soundness does not apply, the Veteran bears the burden of showing that the preexisting condition worsened in service.  Wagner, supra. 

Here, the Veteran has established that bilateral pes planus underwent an increase in disability during service.  Although service treatment records are negative for any complaints of foot problems, this is not fatal to his claim.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning the onset of symptoms, if credible, is competent, regardless of the lack of contemporaneous medical evidence).  He has competently and credibility reported that his pes planus symptoms increased due to the cumulative impact of marching in boots that did not have proper arch supports.  Post-service treatment records, dated as early as August 2005, document multiple complaints of increased feet pain, for which the Veteran received shoe inserts and underwent injections.  See e.g., VA treatment records dated August 2005, July 2012, March 2014.  During a November 2011 VA examination, the Veteran reported that he wore boots while marching for long periods of time during service, and thus, he endured trauma to his feet.  Moreover, his assertion of an increase in disability is supported by the opinion of the November 2011 VA examiner, who reviewed the Veteran's claim file (including the negative service treatment records), and specifically found that the Veteran's pes planus "was aggravated beyond its natural progression by his military service due to the increased marching and wearing a heavy pack.  The boots the [V]eteran wore did not have proper arch supports."  

In consideration of the evidence of record, including the Veteran's credible contentions, post-service treatment records, and the opinion of the November 2011 VA examiner that found that the Veteran's rigors of military service permanently aggravated his pes planus, the Board finds that the Veteran's pre-existing pes planus increased in disability during service.

Finally, the Board cannot find that the increase in disability was undebatably the result of the natural progress of the disease, in light of the favorable 2011 medical opinion of record.  A high evidentiary standard is required to rebut the presumption of aggravation and this is not so in the Veteran's case.  Because the presumption of aggravation is not rebutted, the Board concludes that service connection is warranted for pes planus based on service aggravation.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.


ORDER

The appeal as to the issue of entitlement to a rating in excess of 40 percent for DJD of the lumbar spine is dismissed.

New and material evidence having been received; the claim of entitlement to service connection for pes planus is reopened.  

Service connection for pes planus is granted. 



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


